IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

DAVID MONK, an individual; and
WHITE RIVER FEED COMPANY, INC.,                  No. 70126-6-1
a Washington corporation,
                                                 DIVISION ONE
                    Appellants/
                    Cross-Respondents,

             v.



RICHARD PIERSON and JOAN
ASKEY, individually and as the marital
community comprised thereof;
and WILLIAMS & WILLIAMS, P.S.C., a               UNPUBLISHED OPINION
Washington professional service
corporation,                                     FILED: March 24, 2014

                    Respondents/
                    Cross-Appellants.

             and


KINGMAN PEABOY PIERSON &
FITZHARRIS, P.S., a Washington
corporation, n/k/a KINGMAN RINGER
&HORNE, INC., P.S.

                    Defendants.
                                          .)

      Becker, J. — In this legal malpractice case that was dismissed on

summary judgment, David Monk sued Richard Pierson, the attorney who

represented him in an inverse condemnation case. Monk claims Pierson caused

him to incur an exorbitant bill and misadvised him that he would recover all of his
No. 70126-6-1/2



attorney fees and costs. The primary issue now is whether Monk's claims are

time barred. They are. We affirm.

       On August 1, 2011, Monk sued Pierson for legal malpractice, violations of

the Washington Consumer Protection Act, chapter 19.86 RCW, and breach of

fiduciary duty. On March 1, 2013, the trial court granted Pierson's motion for

summary judgment dismissal on the ground that the statutes of limitations on

Monk's claims had expired. Monk appeals.

      We review an order of summary judgment de novo, engaging in the same

inquiry as the trial court. Folsom v. Burger King, 135 Wash. 2d 658, 663, 958 P.2d
301 (1998). Summary judgment is proper if, viewing the facts and reasonable

inferences most favorably to the nonmoving party, no genuine issues of material

fact exist and the moving party is entitled to judgment as a matter of law. CR

56(c); Versuslaw, Inc. v. Stoel Rives, LLP. 127 Wash. App. 309, 319-20, 111 P.3d
866 (2005), review denied, 156 Wash. 2d 1008 (2006).

       In Washington, the statute of limitations for a legal malpractice claim is

three years. The period begins to accrue when the plaintiff has a right to seek

relief. Cawdrev v. Hanson Baker Ludlow Drumheller, PS. 129 Wash. App. 810,

816, 120 P.3d 605 (2005), review denied. 157 Wash. 2d 1004 (2006). A consumer

protection action carries a four-year statute of limitations. RCW 19.86.120.

Monk filed suit more than four years after the events at issue in his complaint.

He claims the statutes of limitations were tolled by either the discovery rule or the

continuous representation rule.
No. 70126-6-1/3



       Monk owns and operates the White River Feed Company, located in King

County between Auburn and Kent. White River processes bulk grain into animal

feed to deliver to local farms.

       In 2001, the cities of Auburn and Kent decided to build a railroad overpass

near the southern tip of Monk's property. Monk protested that the support

structures for the overpass were encroaching on his property.

       On February 27, 2002, Monk retained Pierson, an attorney then with

Kingman Peabody Pierson & Fitzharris PS in Seattle, to represent him against

the cities. The retainer agreement Monk signed required him to pay all costs and

expenses associated with Pierson's representation, including expert witness

fees, within 15 days of invoice. If Monk did not do so, he would be charged one

percent interest per month on any unpaid balance. Payment of Pierson's fees

was not contingent on the outcome of his representation.

       In June 2002, Pierson filed suit on Monk's behalf against the cities for

inverse condemnation. Monk alleged not only the taking of land at the southern

end of Monk's property but also substantial impairment of access on the west

side. The cities obtained an order of partial summary judgment dismissing

Monk's claim for impairment of access. Monk obtained partial summary

judgment declaring the cities had taken at least 6.2 square feet of his property.

The only issue that went to trial was Monk's claim that the piece of property taken

was actually much more sizable.
No. 70126-6-1/4



        Trial was bifurcated, and the first phase—the extent of the taking—was

tried to the bench in December 2003. The trial court agreed with Monk that the

taking was larger. The court established the property line based on Monk's

evidence. In January 2004, the cities offered Monk $150,000 in settlement as

just compensation for the taking. Monk did not accept.

        In mid-March 2004, a jury in the second phase—damages for the taking—

awarded Monk $39,918 for the permanent taking of about 2,334 square feet of

his property, and $7,470 for a temporary construction easement, for a total of

$47,388 in damages. The court entered judgment on the verdict in April 2004,

including prejudgment interest and costs, for a total of $64,259.79.

        As of March 2004, Pierson had billed Monk $212,663.00 for his

representation under the retainer agreement. Monk had paid Pierson $67,634.80

for fees and costs. Monk's last payment to Pierson was made on February 20,

2004.

        In a case of inverse condemnation, the property owner can recover

reasonable attorney fees and reasonable expert witness fees, "but only ifthe

judgment awarded to the plaintiff as a result of trial exceeds by ten percent or

more the highest written offer of settlement submitted by the acquiring agency . .

. at least thirty days prior to trial." RCW 8.25.075(3). In April 2004, Monk moved

for an award of attorney fees in the amount of $212,684.50 and for expenses in

the amount of $25,293.10.
No. 70126-6-1/5



       The trial court denied Monk's request for an award of attorney fees and

costs because the jury's verdict did not exceed the cities' settlement offer of

$150,000. The trial court adopted the cities' interpretation of "trial" under the fee

shifting statute as referring only to the proceeding in which the court renders a

judgment awarding compensation. By this interpretation, the cities' settlement

offer was "prior to trial" even though it was not submitted before the bench trial

that established the taking.

       Pierson referred Monk to attorney John M. Groen of Groen Stephens &

Klinge LLC. On Monk's behalf, Groen filed an appeal. One issue was whether

the trial court had properly denied Monk's request for an award of fees. On that

issue, the appeal was successful. Monk v. City of Auburn, noted at 128 Wn.

App. 1066, 2005 WL 1870790 (2005). review denied, 157 Wash. 2d 1023 (2006).

This court found that the first part of Monk's bifurcated trial began in December

2003 with the bench trial establishing the property line. Since the cities had

made no offer of settlement before that date, they were "liable for the reasonable

attorney fees and reasonable expert witness fees incurred by Monk in connection

with the claim he tried." Monk v. City of Auburn. 2005 WL 1870790, at *4. We

remanded to the trial court to award Monk his reasonable attorney fees, both at

trial and on appeal, for the portion of the appeal related to RCW 8.25.075(3).

       Also of significance to Monk's malpractice action against Pierson, our

decision affirmed the trial court's pretrial dismissal of Monk's claim of impairment

of access. The rest of our decision affirmed Pierson's separate appeal of CR 11
No. 70126-6-1/6



sanctions, which had been consolidated with Monk's case. Monk v. City of

Auburn. 2005 WL 1870790, at *11.

      Our opinion was issued on August 8, 2005. The cities appealed.

      On July 27, 2006, Monk sent Pierson a letter that he was unhappy with his

services and believed Pierson had overcharged him:

               I believe that when you hire legal representation it is the
      attorney's responsibility to know the laws that pertain to your case.
      I feel that considering the amount I was going to be able to collect
      in proving the property was mine vs. the fees I was charged is
      grossly out of balance. I would like to resolve this issue in a fair
      manner to both parties. Please contact me with any questions or
      concerns.



      Also in 2006, the Supreme Court denied review, and this court's opinion

became final.

      On July 10, 2007, Monk, represented by Groen, moved on remand for an

award of attorney fees and costs per our opinion. According to the motion, Monk

had incurred $697,179.75 in fees and costs during the litigation. It bears

repeating that Monk had won at trial only $47,388.00, for a judgment totaling

$64,259.79 once prejudgment interest and statutory costs were added. The total

fees and costs Monk incurred were more than 10 times that amount.

      The motion sought from the cities the reduced amount of $504,849.76 of

which $156,104.37 was for Pierson's attorney fees; the rest included the fees of

Pierson's associated counsel and various experts, as well as Groen's fees on

appeal. Groen declared that he had carefully scrutinized billing records to ensure

that the request included only time and costs incurred in connection with the
No. 70126-6-1/7



inverse condemnation claim, and that it excluded time and costs incurred in

connection with Monk's unsuccessful claims.

       On September 22, 2008, the trial court issued a 109-page memorandum

opinion awarding attorney fees and costs. In evaluating the reasonableness of

fees and costs incurred by Monk, the court took into consideration the failure of

Monk and Pierson to engage in realistic settlement negotiations:

             Although this court cannot stand in David Monk's shoes or
      read his mind, the court surmises that this litigation has been a
      nightmare for David Monk. On the one hand, he has been proven
      correct: without first paying just compensation, the Cities
      encroached on the border of Monk's property constructing the
      South 277th Street railroad overpass near the intersection of 78th
      Avenue South in Auburn, Washington. On the other hand, the jury
      awarded him just $47,388 and now, nearly eight years after the
      overpass was built, his attorneys have handed him a bill for
      $488,539.09 in fees and costs which they expect the Cities to pay
      pursuant to RCW 8.25.075(3). Moreover, his attorneys say that
      Monk is responsible for an additional $243,852.40 in fees and costs
      for which they are not seeking payment from the Cities because
      they are billings related to unsuccessful claims or claims for which
      fees cannot be recovered. ... In evaluating the reasonableness of
      the fees and costs incurred in this matter, the court reasonably may
      look to whether Monk made any realistic effort to settle this case as
      contemplated by RCW 8.25.075(3). He did not.
              Monk either had a completely unrealistic view of the value of
       his case,13 or he received bad legal advice about what reasonably
      might be achieved through litigation, or both.. . .
              What was Monk to make of all of this? Presumably he had
      no idea that his attorney was engaging in meritless litigation. The
      effect of his attorney's effort, however, was to doom from the outset
      any settlement on the merits of his inverse condemnation claim. It
      is the court's judgment that Monk was incurring attorney, expert
      witness fees and costs so substantial that, from his point of view,
      settlement was all but impossible.

           13At trial, Monk told the jury he estimated just compensation to
      be one million dollars, yet his appraiser told the jury that Monk was
      entitled to $61,148.
No. 70126-6-1/8




Applying a lodestar analysis, the court awarded Monk $253,519.40 in attorney

fees and costs, approximately one-half of what his motion requested. The cities

paid the award into the court registry.

       In October 2008, Pierson filed an attorney's lien.

       In December 2008, the court granted Monk's motion to disburse all but

$65,880 to Monk and his attorneys other than Pierson.

       In January 2009, Pierson moved to enforce his lien against the $65,880

that remained in the court's registry. Monk hired attorney Kristina Driessen to

defend him against Pierson's lien.

       In August 2009, the trial court concluded that Pierson had a valid lien in

the amount of $33,883.85 for work done up to April 1, 2004, with one percent

interest per month on the unpaid balance under the retainer agreement, for a

total of $55,568.96. The court enforced Pierson's lien in that amount.

       In 2011, Monk sued Driessen for legal malpractice, arguing that

Driessen's failure to assert malpractice and consumer protection claims against

Pierson in the lien proceedings caused Monk to lose the opportunity to pursue

those claims. The trial court disagreed and granted attorney Driessen's motion

for summary judgment. This court affirmed in an unpublished opinion. Monk v.

Driessen, noted at 171 Wash. App. 1009, 2012 WL 4857208, at *3.

       Monk filed the present malpractice action against Pierson in August 2011.

Monk alleged that Pierson unreasonably thwarted settlement negotiations with

the cities, causing him to lose out on the cities' settlement offer of $150,000. He
                                          8
No. 70126-6-1/9



alleged that Pierson charged extraordinary attorney fees to pursue protracted,

vexatious, and unnecessary litigation against the cities, all the while giving

assurances that Monk would be able to recover from the cities his attorney fees

and expenses for expert witnesses.

       The trial court granted Pierson's motion for summary judgment, ruling that

Monk's claims were time barred and neither the discovery rule nor the rule of

continuous representation tolled the statute of limitations. This ruling is now

before us on Monk's appeal.

       "It is true that when a plaintiff discovered a cause of action, or whether a

plaintiff exercised reasonable diligence to discover the action, is generally a

question of fact. But if reasonable minds could not differ, it is a question of law."

Cawdrev. 129 Wash. App. at 818.

       Under the discovery rule, the three-year statute of limitations for legal

malpractice begins to run as soon as the client discovers, or in the exercise of

reasonable diligence should have discovered, the facts which give rise to his

cause of action. Cawdrev. 129 Wash. App. at 816, quoting Janicki Logging &

Constr. Co. v. Schwabe. Williamson & Wvatt. PC. 109 Wash. App. 655, 659, 37
P.3d 309 (2001). review denied. 146 Wash. 2d 1019 (2002). The discovery rule

also applies to the four-year statute of limitations under the Consumer Protection

Act. Maverv. Sto Indus.. Inc.. 123 Wash. App. 443, 463, 98 P.3d 116 (2004),

affirmed io part, reversed in eart on other grounds. 156 Wash. 2d 677, 132 P.3d 115

(2006).
No. 70126-6-1/10



       In order for the limitations period to begin, a plaintiff need only be aware of

the facts underlying his claim and supporting each essential element of the cause

of action. Cawdrev. 129 Wash. App. at 817. Because Monk filed this lawsuit

against Pierson in August 2011, he had to show that he was unaware of the facts

supporting his claims until at least August 2008 (for malpractice) or August 2007

(for the consumer protection action). Each of these claims requires proof that the

attorney's act caused injury. Janicki Logging. 109 Wash. App. at 659-60; Murphev

v. Grass. 164 Wash. App. 584, 594, 267 P.3d 376 (2011) (malpractice), review

denied. 173 Wash. 2d 1022 (2012); Mayer. 123 Wash. App. at 458 (consumer

protection). Monk contends he did not discover he was injured by Pierson's

actions until September 2008, when the trial court determined the amount of

attorney fees and costs the cities were required to pay was less than half of the

fees and costs Monk incurred in the litigation. Until then, Monk argues, he could

not have known whether the trial court "was going to award all fees and costs,

some fees and costs or no fees and costs."

      The trial court found that Monk possessed "the knowledge of the damage"

caused by Pierson's actions well before August 2007:

      In looking at the knowledge of the damage, I concur that we don't
      have to wait for Judge White's opinion [September 2008] with
      regard to the full extent of what the value of the damages were for
      the starting point. It could even be said that it was much earlier
      than the Court of Appeals' opinion [August 2005], but certainly that
      ruling was definitive with regard to the fact that there was damage,
      and that happened on August 8th of 2005.




                                         10
No. 70126-6-1/11



         The trial court's reasoning is sound. Monk's letter to Pierson on July 27,

2006, shows that he was aware Pierson had misinformed him that he would be

able to recover all attorney fees and costs. He also knew Pierson had been

running up fees "grossly out of balance" with what Monk "was going to be able to

collect." The discovery rule does not require that all of a plaintiffs damages be

fixed before the cause of action accrues. Streifel v. Hansch. 40 Wash. App. 233,

236, 698 P.2d 570 (1985). By the time this court's opinion in the first appeal was

issued in August 2005, Monk knew for certain that he had lost his impairment of

access claim and would recover fees only on his inverse condemnation claim,

and that the fees he would recover would be limited to reasonable fees. By filing

this suit in August 2011, Monk missed the statute of limitations for a malpractice

claim by at least three years and for a consumer protection claim by at least two

years.

         Monk also contends that the continuous representation rule tolled the

limitations period. This argument fails. The continuous representation rule tolls

the statute of limitations until the end of an attorney's representation of a client "in

the same matter in which the alleged malpractice occurred." Janicki Logging.
109 Wash. App. at 661. It avoids disruption of the attorney-client relationship and

gives attorneys the chance to remedy mistakes before being sued. Janicki. 109
Wash. App. at 662.

         Monk argues that Pierson never advised him he was terminating the

attorney-client relationship or formally withdrew, so he still considered Pierson to

                                           11
No. 70126-6-1/12



be his attorney. Monk contends that the first indication he had that Pierson

ceased representing him came in October 2008 when Pierson filed his attorney

lien. The trial court found these arguments unconvincing:

               With regard to the continuous representation rule, .. . even
       in looking at all of the evidence most favorably to the nonmoving
       party, the only thing that I have that contradicts the notion that this
       relationship no longer existed is the statement by the plaintiff that
       he believed that he was still being represented by the defendant.
               . . . The idea that there wasn't a withdrawal, yeah, that would
       have made things a lot easier if there had been one, and certainly,
       you know, we have rules which speak to that, but that isn't the
       definitive piece of evidence here either.
               When I look at the evidence that was presented with regard
       to the relationship between the plaintiff and the defendant, there is
       no objective evidence that a reasonable person would have the
       belief that the defendant was still representing the plaintiff.

       Again, we agree with the trial court's analysis. The existence of an

attorney-client relationship turns largely on the client's subjective belief that it

exists, but the client's subjective belief does not control the issue unless it is

reasonably formed based on the attending circumstances, including the

attorney's words or actions. Bohn v. Cody. 119 Wash. 2d 357, 363, 832 P.2d 71

(1992). Monk did not present a genuine issue of material fact regarding

Pierson's continuous representation. Monk had no reasonable belief based on

the attending circumstances—as opposed to wishful thinking—that Pierson was

going to remedy his overbilling, for example, by writing off the balance due. And

even if Monk could prove a continuous relationship with Pierson, it would not

suffice because the rule requires proof that Pierson was continuing to represent

him in the inverse condemnation matter. See Janicki. 109 Wash. App. at 661 n.1.


                                           12
No. 70126-6-1/13



After Pierson referred the appeal to Groen, there is no evidence that Pierson

worked on the appeal or on the motion for attorney fees and costs on remand.

All Pierson appears to have done after April 2004 is to hand over his billing

documentation, which Groen then had the thankless task of attempting to justify.

       Because Monk's claims were untimely, we do not reach Pierson's

argument on cross appeal that collateral estoppel barred the claims.

      Affirmed.




WE CONCUR:




                                                                                "C3     -\C^




                                                                                 ro

                                                                                          oot
                                                                                  33"




                                        13